CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim ABC High Dividend ETF Supplement to the currently effective Prospectus for the above-listed Fund: The last sentence of the section titled “Additional Information About the Fund’s Principal Investment Strategies and Principal Investment Risks—Index Methodology” of the Prospectus for the above-listed Fund is hereby deleted and replaced with the following: As of March 31, 2011 the BNY Mellon ABC Index constituent countries are represented (in approximate market capitalization) in the Index as follows: 46.9% of the Index consists of Brazilian companies, 28.1% of the Index consists of Australian companies and 25.0% of the Index consists of Canadian companies. Claymore Exchange-Traded Fund Trust 2 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference June 10, 2011 ETF-PRO-ABCS-SUP61011
